 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KATRYNA WOLFF, et al.,                            No. 2:14-cv-03004-KJM-EFB
12                       Plaintiffs,
13           v.                                         ORDER
14    ELI LILLY AND COMPANY,
15                       Defendant.
16

17                  On December 13, 2018, the court ordered that to determine the survival of this

18   action and the potential substitution of a representative party, the parties must comply with

19   Federal Rule of Civil Procedure 25 regarding the death of plaintiff Donald William Ruddell. ECF

20   No. 71. Plaintiffs have filed a suggestion of death upon the record. See ECF No. 72. Without

21   more, however, this suggestion of death fails to trigger the 90-day period provided by Rule

22   25(a)(1).

23                  The Ninth Circuit has set forth a two-step process by which the notice provisions

24   of Rule 25(a)(1) are satisfied: “a party must formally suggest the death on the record, and ‘must

25   serve other parties and nonparty successors or representatives of the deceased with a suggestion

26   of death in the same manner as required for service of the motion to substitute.’” Meyers v. Cty.

27   of Los Angeles, No. CV 10-05225 DMG AJW, 2011 WL 7164461, at *2 (C.D. Cal. Dec. 19,

28   2011), report and recommendation adopted, No. CV 10-5225 DMG AJW, 2012 WL 394857
                                                       1
 1   (C.D. Cal. Feb. 6, 2012) (quoting Barlow v. Ground, 39 F.3d 231, 233 (9th Cir. 1994)). Failure
 2   to satisfy these steps renders a party’s suggestion of death defective under Rule 25. See McNeal
 3   v. Evert, No. 2:05-CV-441-GEB-EFB, 2015 WL 1680496, at *1 (E.D. Cal. Apr. 14, 2015)
 4   (previously finding defendants’ suggestion of death defective when not served on defendant’s
 5   ‘nonparty successors or representatives’” (quoting Barlow, 39 F.3d at 233)).
 6                  Here, the court finds that Rule 25’s notice requirements have not been satisfied.
 7   While the suggestion of plaintiff Ruddell’s death, filed January 31, 2019, is a necessary
 8   component of Rule 25’s two-step process, that alone is insufficient. Plaintiffs fail to show what
 9   efforts have been made to contact Ruddell’s nonparty successors or representatives. See ECF No.
10   72. Accordingly, a party must provide proper notice to Ruddell’s nonparty successors or
11   representatives, as set forth in Barlow, or file a declaration stating what steps were taken to locate
12   and serve such party. Rule 25’s 90-day period will not begin until a party has satisfied this
13   additional requirement. Barlow, 39 F.3d at 233. Once triggered, if the 90-day period expires
14   without substitution by a nonparty successor or representative, the court may then dismiss the
15   matter under Rule 25(a). See, e.g., Gruenberg v. Maricopa Cty. Sheriff's Office, No. CV 06-
16   0397-PHX-SMM (DKD), 2008 WL 2001253, at *2 (D. Ariz. May 7, 2008) (dismissing case
17   where plaintiff died approximately ten months prior, more than six months elapsed after
18   notification of plaintiff’s death and no inquiry had been made by a potential successor).
19                  IT IS SO ORDERED.
20   DATED: June 12, 2019.
21

22                                                   UNITED STATES DISTRICT JUDGE

23

24

25

26

27

28
                                                        2
